Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-19), drawn to a system for maintaining homeostasis during introducing or withdrawing an interventional device, and Species III (Figures 3A-3B), featuring a hemostatic valve with a gas-inflatable compartment, in the reply filed on January 15, 2021 is acknowledged.

Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, featuring a hemostatic valve with a spring/ring mechanism, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 15, 2021.
In claim 5, the applicant discloses a “ring and a set of springs disposed between the first end of the first funnel-shaped member and the first end of the housing”.  The elected species (Species III) does not include this feature, see [p.0047-0059] of the specification.

Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, featuring two hemostatic valves in series, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 15, 2021.
.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, featuring a method for maintaining homeostasis during introducing or withdrawing an interventional device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (US 5634911 A), hereinafter referred to as Hermann.

Regarding claim 1, Hermann teaches:
A system for maintaining hemostasis during introducing or withdrawing an interventional device, the system comprising: a housing (threaded skin seal, see Reference Figure 1, member 10) comprising a first end (proximal end, see Reference Figure 1, member 15), a second end (distal end, see Reference Figure 1, member 16) and a side wall (outer surface, see Reference Figure 1, member 13) defining a housing chamber (inner bore, see Reference Figure 1, member 14) between the first end (15) and the second end (16), the housing (10) comprising a through channel disposed along a central axis of the housing (see Reference Figure 1, a channel is disposed along a central axis that runs through housing); a first funnel-shaped member (balloon membrane, see Reference Figure 1, member 20) disposed at least partially within the housing chamber (see Column 5, Lines 64-67, and Column 6, Lines 1-9), wherein: the first funnel-shaped member (20) comprises an inner portion (along central axis of balloon membrane, see Reference Figure 2), a middle portion (inflatable region of balloon membrane, see Reference Figure 2) and an outer portion (balloon membrane outer wall, see Reference Figure 2), and the inner portion of the first funnel-shaped member (20) comprises an elastic orifice, the elastic orifice being aligned with the through channel of the housing (elongated elastic opening through central axis of the housing, see Reference Figure 2); and the first funnel-shaped member (20) comprising 
The Examiner has interpreted “the elastic orifice is closed” to mean that there is no passage of gas or fluid through the elastic orifice or seal.  As shown above, the inflated membrane can be inflated until it completely obstructs the inner bore of the cannula.  Under this interpretation, the elastic orifice is in its closed configuration.
Reference Figure 1: Annotated Hermann FIG. 4

    PNG
    media_image1.png
    321
    539
    media_image1.png
    Greyscale

Reference Figure 2: Annotated Hermann FIG. 6

    PNG
    media_image2.png
    382
    543
    media_image2.png
    Greyscale

Regarding claim 2, Hermann teaches:
The system according to claim 1, wherein the first funnel-shaped member (20) is made from at least one elastic material (“the balloon membrane 20 is made of biocompatible elastomeric or elastic material such as latex, silicone rubber or any other suitable compliant material, elastic material or inflatable material”, see Column 6, Lines 30-33).

Regarding claim 3, Hermann teaches:
The system according to claim 1, wherein: the first funnel-shaped member (20) comprises a first end (distal end of balloon membrane, see Reference Figure 2) and a second end (proximal end of balloon membrane, see Reference Figure 2); and when the first funnel-shaped member (20) is in the closed configuration (see Reference Figure 2), the 

Regarding claim 4, Hermann teaches:
The system according to claim 3, wherein when the first funnel-shaped member (20) is in the open configuration, the interventional device is introduced from the second end (proximal end of balloon membrane, see Reference Figure 2) of the first funnel-shaped member (20) towards the first end (distal end of balloon membrane, see Reference Figure 2) of the first funnel-shaped member (20).
As described above in claim 1, the open configuration of the first funnel-shaped member features an uninflated configuration, allowing passage of an instrument through the lumen.  Hermann teaches in FIG. 8 that one or more devices can be inserted from the second end towards the first end of the first funnel-shaped member.

Regarding claim 6, Hermann teaches:
The system according to claim 1, wherein the first funnel-shaped member (20) comprises one or more compartments (see FIG. 7, member 27, “The membrane naturally bulges in two or more radial sections or segments 27 to fill the lumen of the cannula”, see Column 7, Lines 16-18) and each of the one or more compartments (27) is filled with a gas at a certain gas pressure.
pressurize and inflate the inflatable membrane” see Column 6, Lines 20-25).  Additionally, Hermann teaches that the insufflated work space within the patient can be filled with a pressurized gas such as carbon dioxide, see Column 3, Lines 54-57.  Therefore, if the inflation port allows gas flow between the inflatable membrane and the insufflation work space, it can be assumed that a pressurized gas at a given gas pressure, such as carbon dioxide, would enter the skin seal from inside the body to pressurize and inflate the inflatable membrane.

Regarding claim 8, Hermann teaches:

As shown above in claim 6, Hermann teaches one or more compartments (see FIG. 7, member 27; Column 6, Lines 51-56 and Column 7, Lines 16-18) within the funnel-shaped member (20) that are filled with gas at a certain gas pressure.  Because the claimed invention teaches the outer and inner compartments are only relative in their position to the central axis of the housing, and not in their proximity to each other, it can be interpreted that if one compartment is more inflated than another, that compartment could be closer to the central axis and push the other compartment(s) further from the central axis (“The expansion of the balloon sections need not be controlled” see Column 7, Lines 18-19).  This may occur in situations where instruments of varying shapes and sizes (or instruments of non-uniform shape) are introduced into the one or more inflatable membrane compartments (“Because the balloon is pliable and conforms around any device within the skin seal…the membrane conforms around [the device] but yields to allow the [device] to be open, closed, twisted, pushed and pulled within the skin seal without substantially degrading the seal created by the membrane… deformation of the skin seal 28 will permit a wider range of motion for the [device]” see Column 7, Lines 34-65 and Column 8, Lines 1-10); should an outer component be filled with a smaller gas pressure than an inner component, the inner component will be closer to the central axis (i.e., more inflated and extending more fully throughout the funnel-shaped member) than the outer compartment.

Regarding claim 9, Hermann teaches:
The system according to claim 8, wherein: the outer compartment comprises a first gas at a first gas pressure; and the inner compartment comprises a second gas at a second gas pressure, wherein the first gas pressure is smaller than the second gas pressure.
As shown above in claim 8, Hermann teaches one or more compartments (see FIG. 7, member 27; Column 6, Lines 51-56 and Column 7, Lines 16-18) within the funnel-shaped member (20) that are filled with one or more gases that may be filled at varying gas pressure levels.  In order for an outer compartment taught by Hermann to be farther from the central axis, it must be inflated with a smaller gas pressure than it’s respective inner compartment so that the inner compartment can inflate closer to the central axis.  As the inner compartment moves toward the central axis with a higher gas pressure, the other compartment(s) would need to be filled with a smaller gas pressure in order to be pushed away from the central axis of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann.

Regarding claim 7, Hermann discloses the claimed invention substantially as claimed, as set forth above in claim 6.  Hermann teaches a gas, such as pressurized carbon dioxide as shown above in claim 6, but does not explicitly teach a range for the gas pressure of the pressurized carbon dioxide, the range being between 15 pound-force per square inch (PSI) and 100 PSI.  To inflate the one or more compartments of the balloon membrane taught by Hermann to any sort of numeric pressure value would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because one of ordinary skill would understand the amount of pressure exhibited by the one or more compartments directly results in the sealing of the elastic orifice of the funnel-shaped member, and this value would change based on the size or shape of the instrument inserted.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the prior art does not disclose any evidence suggesting that the gas pressure range inside the inflatable membrane is critical to the function of the device.

Regarding claim 10, Hermann discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, Hermann does not explicitly disclose that the first gas pressure is about 45 PSI and the second gas pressure is about 55 PSI.  As shown above in claim 7, to inflate the outer and inner compartments of the balloon membrane taught by Hermann to any sort of numeric pressure value would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because one of ordinary skill would understand the amount of pressure exhibited by the one or more compartments directly results in the sealing of the elastic orifice of the funnel-shaped member, and in order for the outer compartment to be farther from the central axis of the housing, it must have a smaller gas pressure value (see Examiner’s interpretation above in claim 9).  This gas pressure value for both outer and inner compartments would change based on the size or shape of the instrument inserted.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the prior art does not disclose any evidence suggesting that the gas pressure range inside the outer and inner compartments of the inflatable membrane is critical to the function of the device, except that the outer compartment should have a gas pressure value smaller than the gas pressure value of the inner compartment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783